Exhibit 10.15

 

Directors’ Compensation (effective July 1, 2005)

 

Cash Compensation

 

Each director of Cadmus who is not also an executive officer of Cadmus will
receive for the fiscal year ending June 30, 2006: (a) an annual retainer of
$15,000; (b) $1,250 for attendance at each Board meeting; (c) $800 for
attendance at each committee meeting; (d) $800 for each committee or Board
meeting conference call in which he or she participates; and (e) $400 for each
quarterly earnings conference call in which he or she participates. The Chairman
of the Board of Directors receives an additional $50,000 annually. The Chairman
of each committee other than the Executive Committee, also receives an
additional $2,000 annually.

 

Each director also is reimbursed for usual and ordinary expenses of meeting
attendance. A director who also is an employee of Cadmus or its subsidiaries
receives no additional compensation for serving as a director.

 

Cadmus has in effect a plan under which directors may elect to defer their
annual retainers and attendance fees generally until after the termination of
their service on the Board.

 

Equity Compensation

 

Non-Employee Director Stock Compensation Plan. The 2004 Non-Employee Director
Stock Compensation Plan, which was approved by shareholders at the 2004 Annual
Meeting, provides for annual grants of options for 1,000 shares of Cadmus stock
on each November 15 from November 15, 2004 through November 15, 2008 to each
person serving as a member of the Board on each such November 15.